 Case 2:19-cv-00329-GMN-EJY Document 94 Filed 09/08/20 Page 1 of 3



     KATHLEEN BLISS, ESQ. (NV Bar #7606)
 1
     Email: kb@kathleenblisslaw.com
 2   KATHLEEN BLISS LAW, PLLC
     1070 West Horizon Ridge Parkway, Suite 202
 3   Henderson, Nevada 89012
     Tele: (702) 463-9074
 4
     -and-
 5   PAUL S. PADDA, ESQ. (NV Bar #10417)
     Email: psp@paulpaddalaw.com
 6   DAVID J. STANDER, ESQ. (Admitted PHV)
 7   Email: dstanderlaw@gmail.com
     PAUL PADDA LAW, PLLC
 8   4560 South Decatur Blvd., Suite 300
     Las Vegas, Nevada 89103
 9   Tele: (702) 366-1888
10   -and-
     DOUGLASS A. MITCHELL, ESQ. (NV Bar #3775)
11   Email: dmitchell@jenner.com
     JENNER & BLOCK, LLP
12   1099 New York Avenue, N.W., Suite 900
13   Washington, D.C. 20001-4412
     Tele: (202) 639-6090
14
     Attorneys for Plaintiff
15
16
                               UNITED STATES DISTRICT COURT

17                                     DISTRICT OF NEVADA

18   NAVAJO HEALTH FOUNDATION – SAGE
     MEMORIAL HOSPITAL, INC. (doing
19   business as “Sage Memorial Hospital”); an
20   Arizona non-profit corporation,

21                               Plaintiff,          Case No. 2:19-cv-0329-GMN-EJY
22          vs.
23                                                   JOINT STIPULATION TO EXTEND
     RAZAGHI DEVELOPMENT COMPANY,                    TIME FOR RESPONSE TO AMENDED
24   LLC; a Nevada limited liability company         THIRD-PARTY COMPLAINT AND
     (doing business as “Razaghi Healthcare”),       COUNTERCLAIMS
25   AHMAD R. RAZAGHI; individually, TAUSIF
26   HASAN; individually, DOES 1-10;           (FIRST REQUEST)

27                              Defendants.
28

                                                 2
 Case 2:19-cv-00329-GMN-EJY Document 94 Filed 09/08/20 Page 2 of 3



            Pursuant to Federal Rule of Civil Procedure 6(b)(1) and the Court’s Local Rule of Civil
 1
 2   Practice 7-2, Counter-Defendant (Navajo Health Foundation – Sage Memorial Hospital, Inc.),

 3   Third-Party Defendants (Christi El-Meligi and Netrisha Dalgai) and Counter-Claimant (Razaghi
 4
     Development Company, LLC or “RDC”)) hereby stipulate to permit Counter-Defendant and
 5
     Third-Party Defendants additional time, to and until September 25, 2020, to respond to the
 6
 7   Amended Third-Party Complaint and Counterclaims asserted by RDC on September 1, 2020.

 8   See ECF No. 92. The parties respectfully request the Court approve this stipulation. This is the
 9   parties’ first stipulation for the purpose set forth herein. In requesting the Court approve this
10
     stipulation, the parties rely upon the following:
11
                    1.   Counter-Claimant RDC filed a Third-Party Complaint and Counterclaim on
12
13   July 23, 2020. See ECF No. 67. By Order filed August 25, 2020, Counter-Defendant and

14   Third-Party Defendants were required to file a response to those claims on September 4, 2020.
15   ECF No. 87. However, prior to that deadline, RDC filed an Amended Third-Party Complaint
16
     and Counterclaims. This amended filing renders the September 4, 2020 deadline moot.
17
                    2. The parties have communicated regarding this matter. Paul S. Padda, Esq.,
18
19   counsel for Third-Party Defendants and the Counter-Defendants, has communicated his

20   upcoming work schedule (which includes out-of-town travel) and the parties are in agreement
21
     that permitting additional time, up to and including September 25, 2020, for Third-Party
22
     Defendants and Counter-Defendant to respond to RDC’s amended pleading is appropriate.
23
24                  3. The parties agree that the Third-Party Defendants and Counter-Defendants’

25   response to the original Third-Party Complaint and Counterclaim (filed on July 23, 2020) is
26   rendered moot by the amended pleading filed by RDC on September 1, 2020.
27
                    4. The parties respectfully request the Court approve this stipulation.
28

                                                         2
 Case 2:19-cv-00329-GMN-EJY Document 94 Filed 09/08/20 Page 3 of 3




 1
 2   /s/ Kris Leonhardt                                /s/ Paul S. Padda
 3   _________________________                         _________________________
     Pavneet S. Uppal, Esq.                            Kathleen Bliss, Esq.
 4   Kris Leonhardt, Esq.                              Paul S. Padda, Esq.
     Brian L. Bradford, Esq                            David Stander, Esq.
 5                                                     Douglass A. Mitchell, Esq.
 6   Counsel for Razaghi Development Company, LLC
                                                       Counsel for Christi El-Meligi,
 7   Dated: September 4, 2020                          Netrisha Dalgai and Navajo Health
                                                       Foundation – Sage Memorial
 8                                                     Hospital, Inc.
 9
                                                        Dated: September 4, 2020
10
11                                          IT IS SO ORDERED:
12
13                                          ______________________________________
                                            UNITED STATES MAGISTRATE JUDGE
14
15                                                   September 8, 2020
                                            DATED: ______________________________
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              2
